DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9, 11, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cash (US 4793532).
Cash discloses a utility case capable of storing firearms, comprising: a flexible body having a first end opposite a second end (12); a pair of pockets having an open proximal end and a closed distal end, the pair of pockets disposed on the flexible body extending between the first end and the second end (36s); wherein a first pocket of the 


    PNG
    media_image1.png
    431
    819
    media_image1.png
    Greyscale


Regarding the newly added limitations requiring “wherein the flexible body is selectively foldable about a seam disposed between the first and second portions between an open position and a closed position; wherein the open position the first 
Cash further discloses the plurality of apertures further comprises a reinforcing member along a perimeter thereof (grommets 66, 68); a carrying strap disposed on a first side of the flexible body (30); a fastener disposed on each of a first side of the flexible body and a second side of the flexible body (20); and wherein the fastener is configured to removably secure the first side to the second side (see Figs. 1, 2); and wherein the first end and the second end of the flexible body define an opening therethrough when the flexible body is in the closed position (capable of leaving second end open via user manipulation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4793532) as applied to claims 1 and 9 above, and further in view of Sampson (US 2023792).

However, Sampson teaches a similar device wherein some of the elongated pockets (18) comprise a first panel removably securable to a second panel via complementary fasteners (19) disposed on each of the first and second panels (see Figs. 1, 3).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the zipper taught by Sampson to length of the pockets taught by Cash, in order to allow the pockets to be opened for any desired portion of their length as taught by Sampson (page 2, ll. 2-5).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4793532) as applied to claims 1 and 9 above, and further in view of Smith (US 4951816).
Cash discloses all limitations of the claim(s) as detailed above except does not expressly disclose the pair of support straps as claimed.
However, Smith teaches providing a carrying device with a pair of support straps (5s) disposed on a second side of the flexible body, wherein each support strap forms a loop (see Figs. 1, 8).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to attach a pair of support strap members taught by Smith to the .

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4793532) as applied to claims 4 and 12 above, and further in view of Bruffey (US 2016/0095417).
Cash discloses all limitations of the claim(s) as detailed above except does not expressly disclose the buckle/length adjuster as claimed.
However, Bruffey teaches providing a carrying strap with a buckle thereon, the buckle configured to selectively adjust a length of the carrying strap (para 0029).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the adjustment buckles taught by Bruffey to the carrying strap taught by Cash, in order to allow adjustment of the strap length for different size users as taught by Bruffey (para 0029).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4793532) in view of Smith (US 4951816) as applied to claim 5 and 13 above, and further in view of Bruffey (US 2016/0095417).
Cash as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the buckle/length adjuster as claimed.
However, Bruffey teaches providing a carrying strap with a buckle thereon, the buckle configured to selectively adjust a length of the carrying strap (para 0029).  
.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4793532).
Cash discloses all limitations of the claim(s) as detailed above except does not expressly disclose end locations of the pockets with respect to the flexible body ends as claimed.
It would have been an obvious matter of design choice to make the different portions of the ends of the pockets and flexible body of whatever relative sizes were desired including having the open end distance being greater than the closed end distance, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash (US 4793532) as applied to claim 1 above, and further in view of McKenzie et al. (US 5337907, hereinafter ‘McKenzie’).
Cash discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the apertures as claimed.

Because Cash and McKenzie both teach hanging pocketed carrying devices, it would have been obvious to one of ordinary skill in the art to substitute the multiple hanging apertures taught by McKenzie for the fewer hanging apertures taught by Cash to achieve the predictable result of securely hanging the pocketed carrying device as taught by both references.
Regarding claim 18, Cash as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the exact location of the apertures as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the apertures taught by the combination such that the first pair of apertures are disposed between each lateral edge of a first pocket of the pair of pockets, and the second pair of apertures are disposed between each lateral edge of a second pocket of the pair of pockets, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Cash as modified above, when viewed in combination, discloses each aperture of the first pair of apertures are substantially aligned with an aperture of the second pair of apertures when the flexible body is in the closed position (functional/intended use recitation.

Response to Arguments
12.	Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Cash does not disclose the newly added claim limitations requiring “wherein a first pocket of the pair of pockets is disposed on a first portion of the flexible body, and a second pocket of the pair of pockets is disposed on a second portion of the flexible body, wherein the flexible body is selectively foldable about a seam disposed between the first and second portions between an open position and a closed position, and wherein the open position the first portion is coplanar with the second portion, and wherein the closed position the first portion is substantially parallel to the second portion.” This argument has been considered, however is not persuasive.
As noted in the rejections above, regarding the newly added limitations requiring “wherein the flexible body is selectively foldable about a seam disposed between the first and second portions between an open position and a closed position; wherein the open position the first portion is coplanar with the second portion, and wherein the closed position the first portion is substantially parallel to the second portion”, it is noted that these limitations are functional in nature. Because Cash teaches a flexible material, a user would be readily capable of selectively folding the device into the described coplanar and parallel positions.

    PNG
    media_image1.png
    431
    819
    media_image1.png
    Greyscale


Regarding claims 5 and 13, applicant argues that Smith does not teach a pair of support straps as claimed, rather teaching only a single strap. This argument has been considered, however is not persuasive in light of Smith clearly showing a pair of support straps in Figures 1, 2, 4, etc.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 28, 2022